IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. PD-1613-07


ROBERT WALKER FISCHER, Appellant

v.


 THE STATE OF TEXAS





ON  DISCRETIONARY REVIEW OF
CASE 04-05-00834-CR OF THE FOURTH COURT OF APPEALS,

BEXAR COUNTY



Womack, J., filed a concurring opinion, in which Meyers, J., joined.


	It seems to me that evidence of the appellant's access to the murder weapon was a
relevant fact of this offense, and that analyzing it as evidence of an "extraneous offense"
is unnecessary. The Court disagrees; see ante at 7 n. 7. Therefore I concur only in its
judgment.

Filed October 29, 2008.
Publish.